DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2. Claims [ 1-6, 8-10, 12-17 and 19-20] is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaya-Beniez (US. 20200096614) in view of  Egawa US. 2013/0181114).

Re Claim 1,  Amaya-Benitez discloses an image sensor (see for example 12 fig. 4, the photo electric conversion layer) comprising: a light sensor array comprising a plurality of light sensors configured to detect an incident light and convert the incident light into an electrical signal (see 15 fig. 4), the plurality of light sensors being provided in a plurality of pixels (see ¶ 0070, a pixel array 15); a spacer layer provided on the light sensor array (see ¶0039, one or more dielectric layers, e.g. for electric insulation between the nanostructure layer and the phot-detection layer); ; and a which has the focusing and wavelength filtering function as explained herein [the focusing is executed automatically without a user intervention).

Amaya-Benitez discloses a nanostructure which also functions as a wavelength filtering. However Amaya-Benitez doesn’t seem to explicitly disclose a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band.

Nonetheless  in the same field of endeavor Egawa discloses an image processing device as Amaya-Benitez (see Egawa fig. 2). Egawa further discloses a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band (see  27, 22R, 22G and 22B fig. 4 and ¶¶ 0036, and 0053-0054,  . The filter and reflector unit 22G transmits the G, The filter and reflector unit 22R transmits the R. The filter and reflector unit 22B transmits the B).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention to modify Amaya-Benitez by the teachings of Egawa for example by incorporating or imbedding the color filter and reflector of Egawa by uniformly coating nano-size fine titanium oxide particles on the substrate (see Egawa 


Re Claim 2, Amaya-Benitez as modified further discloses, wherein the focusing element is provided on a same layer as the color separation element (see  Amaya-Benitez  ¶0071, Hence, each of the nanostructure areas 14 focuses and filters light which incidents from top within a field of view (dashed lines in FIG. 3) onto the nanostructure layer 11 and Egawa 22R, 22G and 22B fig. 4).

Re Claim 3, Amaya-Benitez further as modified further discloses, wherein an upper surface of the focusing element and an upper surface of the color separation element are on a same plane (see Amaya-Benitez ¶0071,  Hence, each of the nanostructure areas 14 focuses and filters light which incidents from top within a field of view (dashed lines in FIG. 3) onto the nanostructure layer 11).

Re Claim 4, Amaya-Benitez further as modified further discloses, wherein the focusing element comprises a binary lens structure (see  Amaya-Benitez, fig, 12,  and  ¶0103, a nanostructure array 51 including nanostructures 52 having a sphere-like shape is illustrated in FIG. 10 in a top view and in FIG. 11 in a side view, wherein the nanostructure layer 50 is arranged on a photo-detection layer 12, such as the photo-detection layer of FIGS. 2 and 3, [the smaller and bigger nano structures (52) on which the focusing element is constituted]).

Re Claim 5, Amaya-Benitez as modified further discloses , wherein the nanostructure included in the focusing element is provided in concentric circles (see Amaya-Benitez ¶0083, nanostructures 32 having a spiral-like shape is illustrated in FIG. 6) .

Re Claim 6, Amaya-Benitez as modified  further discloses, wherein the nanostructure of the focusing element has a shape dimension of a sub wavelength of the incident light (see Amaya-Benitez ¶007, the nanostructure layer has a wavelength filtering function, [by the virtue of light wavelength filtering posses a sub wavelength of the light]). 


Re Claim 8, Amaya-Benitez further as modified further discloses, wherein the color separation element comprises the nanostructure having a shape dimension of a sub wavelength of the light (see Amaya-Benitez ¶0053,. the nanostructure layer is electrically tunable to a predefined wavelength range. The nanostructures of the nanostructure layer may change their susceptibility upon application of an electric voltage and/or they may change their transmittance characteristics and, thus, the range of filtered wavelength may be adapted or tuned accordingly [ by the virtue of changing the wavelength of the nanostructure as desired])..

Re Claim 9, Amaya-Benitez as modified further discloses, wherein the image sensor comprises a plurality of regions configured to receive the incident light having different incidence angles, and a position of the focusing element provided in a corresponding pixel is different based on the plurality of regions (see Amaya-Benitez 11 fig. 3, the incident light on the nanostructure 11).

Re Claim 10, Amaya-Benitez as modified further discloses, wherein the plurality of regions comprises a center region of the image sensor and a peripheral region of the image sensor (see Amaya-Benitez 11’ fig. 4), the focusing element is provided at a center of the corresponding pixel in the center region, and the focusing element is shifted and provided at the center of the corresponding pixel in the peripheral region (see Amaya-Benitez  fig. 4, the focusing element are on the nanostructure as depicted in fig. 4 along the pixel array 15 including central and peripheral regions).

Re Claim 12,  Amaya-Benitez  discloses an electronic device (see fig. 4) comprising: an objective lens (see 19 fig. 4); and an image sensor configured to generate an image of light incident through the objective lens (see 15 fig. 4), wherein the image sensor comprises: a light sensor array comprising a plurality of light sensors configured to detect the incident light and convert the incident light into an electrical signal (see ¶0070,  The photo-detection layer 12 has a pixel array 15, which is divided into multiple pixels 16 arranged in columns and rows of an array (as known per se), wherein each of the pixels is configured to generate an electric charge or signal upon detection of incoming light), the plurality of light sensors being provided in a plurality of pixels (see ¶0070,  The photo-detection layer 12 has a pixel array 15, which is divided into multiple pixels 16 arranged in columns and rows of an array); a spacer layer provided on the light sensor array (see ¶0039, one or more dielectric layers, e.g. for electric insulation between the nanostructure layer and the phot-detection layer); 

Amaya-Benitez discloses a nanostructure which also functions as a wavelength filtering. However Amaya-Benitez doesn’t seem to explicitly disclose a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band.

Nonetheless  in the same field of endeavor Egawa discloses an image processing device as Amaya-Benitez (see Egawa fig. 2). Egawa further discloses a color separation element provided on the spacer layer and configured to separate the incident light into light of a plurality of colors based on a wavelength band (see  27, 22R, 22G and 22B fig. 4 and ¶¶ 0036, and 0053-0054,  . The filter and reflector unit 22G transmits the G, The filter and reflector unit 22R transmits the R. The filter and reflector unit 22B transmits the B).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention to modify Amaya-Benitez by the teachings of Egawa for example by incorporating or imbedding the color filter and reflector of Egawa by uniformly coating nano-size fine titanium oxide particles on the substrate (see Egawa 

Re Claim 13, Claim 13 except its dependency has substantially same limitation as  claim 2 above, thus analyzed and rejected by the same reasoning.

Re Claim 14, Claim 43 except its dependency has substantially same limitation as  claim 3 above, thus analyzed and rejected by the same reasoning.

Re Claim 15, Claim 15 except its dependency has substantially same limitation as  claim 4 above, thus analyzed and rejected by the same reasoning.

Re Claim 16, Claim 6 except its dependency has substantially same limitation as  claim 5 above, thus analyzed and rejected by the same reasoning.

Re Claim 17, Claim 17 except its dependency has substantially same limitation as  claim 6 above, thus analyzed and rejected by the same reasoning.

Re Claim 19, Claim 19 except its dependency has substantially same limitation as claim 9 above, thus analyzed and rejected by the same reasoning.

Re Claim 20, Claim 20 except its dependency has substantially same limitation as claim 10 above, thus analyzed and rejected by the same reasoning.

Allowable Subject Matter
3. Claims [7,11 and  18] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                          Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the reference to  Girardesprolet (US.  20140374574) discloses: In the example of FIG. 2, the filtering cells have nanostructured patterns in the shape of networks of crosses at each of the pixels. In ¶0035. 

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698